Citation Nr: 0206677	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  01-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 15, 1999, 
for the award of a total rating for compensation based upon 
individual unemployability.  


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active duty from November 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted a total rating for 
compensation based upon individual unemployability, effective 
November 17, 1999.  In August 2001, the RO granted an earlier 
effective date of March 15, 1999, for the grant of a total 
rating for compensation based upon individual 
unemployability.  The veteran has stated he seeks an earlier 
effective date, and thus the appeal continues.

It is noted that the veteran is no longer represented by 
counsel in this matter.  As indicated in a statement dated in 
January 2002, the veteran stated that he wished to represent 
himself.  In a letter dated in February 2002, the veteran's 
former representative, AMVETS, indicated that the veteran now 
represented himself.  The Board accepts these written 
statements as a formal revocation of the former 
representative's authority to act on the veteran's behalf.  
38 C.F.R. §§ 20.607, 20.1304 (2001).  


FINDINGS OF FACT

1.  In August 1995, the Board denied service connection for a 
psychiatric disorder and denied reopening a claim for service 
connection for residuals of a cervical spine injury.  

2.  On March 15, 1999, the veteran filed a petition to reopen 
the claims for service connection for a psychiatric disorder 
and fibromyalgia disorder (previously claimed as a cervical 
and lumbar spine injury).  

3.  In October 2000, the RO granted service connection for 
fibromyalgia and assigned a 20 percent evaluation, effective 
March 15, 1999, and granted service connection for 
undifferentiated somatoform disorder and assigned a 50 
percent evaluation, effective March 15, 1999.

4.  On October 17, 2000, the veteran submitted a VA Form 21-
8940, Veteran's Application For Increased Compensation Based 
On Unemployability, claiming that the cause of his 
unemployability was due to the service-connected disabilities 
of fibromyalgia and somatoform disorder.  

5.  An effective date earlier than March 15, 1999, is legally 
precluded.  


CONCLUSION OF LAW

An effective date earlier than March 15, 1999, for the award 
of a total rating for compensation based upon individual 
unemployability, is not warranted.  38 U.S.C.A. §§ 5103A, 
5107, 5110, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the August 2001 rating decision, which 
granted an effective date of March 15, 1999, for the total 
rating for compensation based upon individual 
unemployability, the RO explained why an effective date 
earlier than March 15, 1999, could not be granted.  In an 
August 2001 statement of the case, the RO provided the 
pertinent regulations that applied to the veteran's claim for 
an earlier effective date.  These determinations were mailed 
to the veteran's last known address and were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran is presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is  
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized records pertinent to the matter on appeal have 
been received. 

The Board notes it finds that VA was not obligated to provide 
the veteran with a VA examination or a medical opinion in 
relation to this claim.  This is a claim for an effective 
date earlier than March 15, 1999.  Obtaining a medical 
examination or a medical opinion in the year 2002 would not 
establish an earlier effective date. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).


II.  Decision

In June 1982, the veteran filed a claim for, inter alia, 
service connection for residuals of neck and back injuries 
that the veteran had sustained in a motor vehicle accident in 
service.  In December 1982, the RO denied service connection 
for such residuals.

In October 1991, the veteran sought to reopen his claim for 
service connection for his back and stated he was seeking 
service connection for a psychiatric disorder.  In October 
1992, the RO denied service connection for a psychiatric 
disorder and denied reopening the claim for service 
connection for a cervical spine injury.  The veteran appealed 
that decision.  On August 15, 1995, the Board denied service 
connection for a psychiatric disorder and denied reopening 
the claim for service connection for residuals of a cervical 
spine injury.

The next communication received from the veteran was on March 
15, 1999, when he stated he was seeking service connection 
for a psychiatric disorder and back/neck problems.

The veteran's claims were initially denied by the RO, but in 
an October 6, 2000, rating decision, the RO granted service 
connection for fibromyalgia and assigned a 20 percent 
evaluation, effective March 15, 1999, and granted service 
connection for undifferentiated somatoform disorder and 
assigned a 50 percent evaluation, effective March 15, 1999.

On October 17, 2000, the veteran submitted a VA Form 21-8940, 
Veteran's Application For Increased Compensation Based On 
Unemployability, asserting that he was unable to work as a 
result of fibromyalgia and the somatoform disorder.  He 
claimed that he last worked in February 1987.

In November 2000, the RO granted a total rating for 
compensation based upon individual unemployability, effective 
November 17, 1999.  The veteran appealed the effective date, 
and the RO subsequently granted an effective date of March 
15, 1999, for the grant of a total rating for compensation 
based upon individual unemployability.  The veteran claims 
that he warrants an effective date of 1982-immediately 
following his discharge from service.  He asserts that there 
is evidence to substantiate that he has been unable to work 
since that time.

Unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991); see also 
38 C.F.R. § 3.400 (2001).

In a claim for an increased evaluation, the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  Otherwise, 
the date of receipt of the claim controls.  38 C.F.R. 
§ 3.400(o)(2).

A total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2001).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident, or affecting a single body system, such as 
orthopedic, will be considered as one disability.  Id.  

The Board notes that prior to the grant of service connection 
for undifferentiated somatoform disorder and fibromyalgia, as 
of March 15, 1999, the veteran was not service connected for 
any disability.  Thus, a total rating for compensation based 
upon individual unemployability was neither warranted or even 
available to the veteran.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Here, the RO's grant of a total rating for compensation based 
upon individual unemployability was predicated solely on the 
grant of service connection for somatoform disorder and 
fibromyalgia, which had a combined evaluation of 70 percent.  
Thus, as of March 15, 1999, the veteran met the requirements 
for consideration of a total rating for compensation based 
upon individual unemployability.  Therefore, the RO's grant 
of an effective date of March 15, 1999, for the award of a 
total rating for compensation based upon individual 
unemployability, is consistent with both the facts and the 
governing legal authority.  An effective date earlier than 
March 15, 1999, for the grant of a total rating for 
compensation based upon individual unemployability is legally 
precluded, as the veteran had no service-connected disability 
or disabilities prior to that date.

Although not on appeal, the Board notes that the RO assigned 
the correct effective date for the grant of service 
connection for somatoform disorder and fibromyalgia.  Such 
claims had been denied previously, with the Board last 
denying them in a June 1995 Board decision.  The June 1995 
Board decision is final, and an effective date earlier than 
June 1995 is legally precluded.  See 38 U.S.C.A. §§ 5110(a) 
(effective date of an award based on a claim reopened after 
final adjudication shall not be earlier than the date of 
receipt of application therefor), 7104(b) (West 1991); 
38 C.F.R. §§ 3.400, 20.1100 (2001).

Additionally, there is nothing in the record between the June 
1995 Board decision and the veteran's March 15, 1999, 
petition to reopen the claims for service connection for a 
psychiatric disorder and residuals of a cervical spine injury 
that would establish an informal petition to reopen the 
claims for service connection for a psychiatric disorder 
and/or residuals of a cervical spine injury prior to March 
1999.  See 38 C.F.R. §§ 3.155, 3.157 (2001).

The veteran has asserted that there is evidence in the record 
that shows that he has been unemployable as a result of his 
service-connected disabilities since 1982.  Even if such 
allegation was true, the veteran was not service connected 
for a psychiatric disorder or residuals of a cervical spine 
injury prior to March 15, 1999.  Thus, as stated above, a 
total rating for compensation based upon individual 
unemployability was not available to the appellant prior to 
that date, as he had no service-connected disabilities prior 
to March 15, 1999.  An effective date earlier than March 15, 
1999, for a total rating for compensation based upon 
individual unemployability is legally precluded.  There is no 
statute or regulation that would allow an earlier effective 
date.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than March 15, 1999, for the award 
of a total disability rating based on individual  
unemployability is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


